                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:17CR147

       v.
                                                              FINAL ORDER
ELOY VARGAS MORALES,                                         OF FORFEITURE

                      Defendant.


       This matter is before the Court on the government’s Motion for Final Order of
Forfeiture (Filing No. 71). The Court has reviewed the record in this case and finds as
follows:

       1.     On February 14, 2019, the Court entered a Preliminary Order of Forfeiture
(Filing No. 68) pursuant to 21 U.S.C. §§ 846 and 853 based on defendant Eloy Vargas
Morales (“Morales”) pleading guilty to Counts I and II of the Indictment and admitting the
Forfeiture Allegation (Filing No. 1). Under the Preliminary Order of Forfeiture, Morales
forfeited to the government any interest he had in $8,886 in United States currency seized
on March 14, 2017.

       2.     A Notice of Criminal Forfeiture was posted on an official internet
government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,
beginning on February 16, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. A Declaration of
Publication (Filing No. 70) was filed in this case on April 17, 2019.

       3.     The government has advised the Court that no petitions have been filed. A
review of the record confirms that assertion.

       4.     The government’s Motion for Final Order of Forfeiture should be granted.
Accordingly,

IT IS ORDERED:
1.    The government’s Motion for Final Order of Forfeiture (Filing No. 71) is
      granted.
2.    All right, title, and interest in and to the $8,886 in United States currency
      seized on March 14, 2017, held by any person or entity are forever barred
      and foreclosed.
3.    The $8,886 in United States currency is forfeited to the government.
4.    The government is directed to dispose of that currency in accordance with
      law.


Dated this 30th day of April 2019.


                                         BY THE COURT:



                                         Robert F. Rossiter, Jr.
                                         United States District Judge




                                     2
